DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 4 February 2022 fails to place the application in condition for allowance. 
Claims 1-20 are currently pending.
Claims 1-11 are currently under examination.
Claims 12-20 are currently withdrawn.

Status of Rejections
The rejection of claims 1-11 under 35 U.S.C. 102 or 103(a) are herein withdrawn due to Applicant’s Amendment filed 4 February 2022.
New rejections are provided in light of the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant arguments are drawn towards the as filed claim amended language addressed herein thus are deemed moot with respect to the previous rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sim et al (WO 2019/190115 A1) in view of Adams et al (US 6,143,155).
As to claim 1, Sim discloses an apparatus for electroforming comprising 
	a plating bath in which a substrate is plates (Fig. 2 #100);
	A clamp disposed within the plating bath and configured to grasp the substrate disposed in a first direction (Fig. 2 #410)
	An assembly including 
		an anode space above the plating bath and connected to an external power supply (#200)
		a plating solution supply spaced above the substrate and configured to supply a plating solution (the opening in #230 upon which solution is supplied) and 
		an insulator between the anode and the plating solution supply ([0058] where the supply is made of a non-conductive material thus between the supply and the anode)
	a driving structure configured to reciprocate the assembly in the first direction at a distance from the substrate. (Fig. 2 # 210/220).
	Sim fails to explicitly disclose wherein the insulator is a distinct separate structure from the anode and the plating solution supply.
	Adams disclose an electrochemical plating apparatus (Title) comprising an electro housing (#440) where the anode is spaced above the plating substrate (Fig. 7 #510) and a plating solution supply (#520) with an insulator between the anode and plating solution supply (#530).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have explicitly used a distinct separate insulator between the anode and solution supply as taught by Adams in the method of Sim because it provides a conventional mount for the anode and fluid supply for support over the substrate to be plated (See MPEP 2144.07 and Adams col. 10 lines 32-35).


As to claim 2, Sim, as modified by Adams, discloses wherein the insulator is spaced above the substrate, and an end surface of the insulator is disposed parallel to an end surface of the anode. (See Fig. 2 where end of 230 is parallel to surface of anode and Adams Fig. 7).

As to claim 3, Sim, as modified by Adams, further discloses wherein an end surface of the plating solution supply is disposed parallel to the end surface of the insulator (See Fig. 2 where the insulator and supply are integral and thus parallel and Adams Fig. 7).

As to claim 4, Sim further discloses wherein a cathode operates as the clamp to fix the substrate in the first direction. ([0068] “clamp 410”).

As to claim 5, Sim further discloses wherein the clamp pairs up with another clamp and a pair of clamps are disposed facing each other and grasp each end of the substrate. ([0068] “ a plurality of clamps 410 may be connected to four sides of the substrate 300 having a rectangular plate shape, and as an embodiment, plating may be performed more evenly on the substrate 300 . So, 10 clamps 410 may be connected to each side of the substrate 300 , and the number of contacts between the substrate 300 and the substrate electrode terminal 410 is, for example, at least 30 points (point). ) can be more than”).

As to claim 8, Sim further discloses wherein the insulator is made of a polymer. ([0058]).

As to claim 10, Sim further discloses wherein an end surface of the insulator is collinear with an end surface of the anode and an end surface of the plating solution supply. (See below)

    PNG
    media_image1.png
    506
    851
    media_image1.png
    Greyscale

As to claim 11, Sim further discloses wherein the plating solution supply is located at each of front and rear ends of the assembly in a movement direction of the assembly and disposed with the anode interposed between the plating solution supply units located at front and rear ends of the assembly. (See Fig. 2 arrows indicating movement and #s 230 at either end with anode 200 in between).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sim, as modified by Adams, in view of Takeguchi (US 2010/0122908 A1).
As to claims 6 and 7, Sim, as modified by Adams, fails to explicitly disclose a controller, wherein as the anode of the assembly moves, the controller controls a sum of a current flowing between the anode and the clamp as well as the current flowing between the anode and the another clamp to be constant  (as required by instant claim 6) and a controller for regulating a current density to be applied to the clamp and the another clamp depending on a position of the anode moving between the clamp and the another clamp (as required by instant claim 7).
	Takeguchi discloses using a controller (#250/350) configured to control the power supply
unit to regulate a voltage to be applied to the plurality of cathodes based on an area of plating on
the substrate corresponding to the position of the anode. (col. 4 lines 31-35, Fig. 4C col. 5 line 61
– col. 6 line 3, col. 6 line 55-65). Takeguchi further discloses using a constant current power supply (#130 [0023]) and adjust the voltage on each workpiece contact to maintain constant current density ([0045] [0050] thus a sum remaining constant as well). As to the recitation “depending on a position of the anode moving between the clamp and the another clamp”, said limitation is necessarily met via use with an anode absent further recitation as to how they are used as an area of plating and anode positioning are inherent to any electroplating process and thus the current regulated as such.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a controller to regulate the voltage as taught by Takeguchi in using the plural cathodes in Sim, as modified by Adams, in order to control the current applied to each cathode to maintain a uniformity distribution of plating current or control the plating rate (Takeguchi col. 5 lines 18-20, col. 6 lines 61-63).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sim, as modified by Adams, in view of Singh et al (US 2007/0068819 A1).
As to claim 9, Sim, as modified by Adams, fails to explicitly disclose wherein the insulator is made of an inorganic material.
	Singh discloses wherein an insulator suitable for separation of an anode and a plating solution supply may be an insulator ([0067] ceramic or coated metal or dielectric materials which support anodes and between the anode and the supply (Fig. 1 anodes 127 supply 137 and base 119).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an inorganic material as an insulator material as taught by Singh in the apparatus of Sim, as modified by Adams, because said modification amounts to an exchange of one insulator for another insulator material which provides an expected result of providing electrical insulation between components. See MPEP 2143 B and 2144.07.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795